People v Simpson (2022 NY Slip Op 05772)





People v Simpson


2022 NY Slip Op 05772


Decided on October 13, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 13, 2022

Before: Renwick, J.P., Friedman, Singh, Shulman, Higgitt, JJ. 


Ind. No. 2122/14 Appeal No. 16440 Case No. 2016-718 

[*1]The People of the State of New York, Respondent,
vTheodore Simpson, Defendant-Appellant.


Justine M. Luongo, The Legal Aid Society, New York (Whitney Robinson of counsel), for appellant.
Alvin L. Bragg, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Appeal from judgment, Supreme Court, New York County (Melissa C. Jackson, J.), rendered October 29, 2015, convicting defendant, upon his plea of guilty, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of three to six years, held in abeyance, application by assigned counsel to withdraw is denied without prejudice to renewal, and counsel is directed to communicate with defendant regarding this application for relief under People v Saunders  (52 AD2d 833 [1st Dept 1976]).
Counsel has not provided any indication that she communicated to defendant the substance and expected consequences of counsel's Saunders  brief and advised him of his right to file a pro se supplemental brief.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 13, 2022